Citation Nr: 1336002	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cerebral vascular accident (CVA).

2.  Entitlement to service connection for residuals of CVA.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an evaluation in excess of 20 percent for low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The Veteran withdrew his request for a Travel Board hearing in October 2011.  Therefore, the Board may proceed with consideration of the claims without scheduling a hearing.  See 38 C.F.R. § 20.702(e) (A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

The issues of entitlement to an evaluation in excess of 20 percent for low back disability and service connection for residuals of CVA and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of CVA was denied in unappealed October 2001 rating decision.

2.  The evidence received since the October 2001 decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for residuals of cerebral vascular accident.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The April 2007 VCAA letter is inadequate because it does not explain how to reopen a previously denied claim or the basis for the prior denial of the claim; however, as the petition to reopen is granted as discussed below, there is no prejudice to the Veteran in this error.  Also, the Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  VA further met its duty to assist the Veteran.  VA obtained all relevant medical treatment reports and associated these with the record.  

Accordingly, the Board will address the claims.

II.  Claim to Reopen

The Veteran seeks service connection for residuals of CVA (stroke).

The RO denied the claim for service connection for residuals of CVA in unappealed October 2001 rating decision.  The claim was denied, in part, because the Veteran had not established that CVA was related to migraine, a nonservice-connected disorder at that time.  No appeal was filed and this decision became final.  VA received a claim to reopen the previously denied claim in January 2007.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that there is new and material evidence of record sufficient to raise the possibility of substantiating the claim.  Specifically, in May 2010, the RO granted the claim for service connection for migraine headache.  Because the Veteran's claim for service connection for CVA had been previously denied, in part, because migraine headaches were not a service related disorder, a prior evidentiary defect is now cured and the evidence is sufficient to raise a reasonable possibility of substantiating the claim.  Therefore, the claim is reopened.


ORDER

The petition to reopen the previously denned claim for service connection for residuals of cerebral vascular accident is granted.


REMAND

VA's duty to assist requires that VA obtain a medical examination and opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).

Low Back Disability

The Veteran seeks an evaluation in excess of 20 percent for low back disability.  He reported in February 2008 that his disability includes symptoms of sciatica.  The Veteran presented for a VA examination in March 2010.  Having carefully reviewed the March 2010 report of VA examination, the Board finds that it is inadequate for rating purposes.  The examination report appears to have incomplete range of motion findings; fails to include the point at which pain begins (if any); fails to reflect any findings based on 3 repetitions of motion to include whether there is additional loss of motion or increased pain, weakness, fatigue, or incoordination.

Functional impairment due to pain and pain on use must be considered when evaluating a disability of the musculoskeletal system along with objective evidence of weakened movement, excess fatigability, lost endurance, swelling, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it is well-established that range of motion may be "functionally" limited by pain.  See DeLuca, supra.

Here, because information essential to rating the disability is missing, the Board must remand the matter for an adequate examination with complete findings.  A medical examination is adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet.App. 102, 123 (2007) (quoting Ardison v. Brown, 6 Vet.App. 405, 407 (1994).

Cerebral Vascular Accident

The Veteran argues that his post service CVA is etiologically related to service-connected migraine headaches.  Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The record shows that the Veteran had migraine in service and that he sustained a CVA in 2001.  The Veteran has submitted evidence suggesting that there is a medical link between migraine sufferers and individuals that later experience a CVA.  As there is no medical opinion of record at this time, the Board finds that remand for a VA medical opinion is necessary to decide the matter of entitlement to service connection for CVA.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Hypertension

As to the claim for a hypertension, the Board finds that it is inextricably intertwined with the Veteran's pending claims for service connection for residuals of CVA.  That is, the resolution of that claims might have bearing upon the claim for hypertension, if there is shown to be an etiological link between hypertension and CVA.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain all updated medical treatment records and associated these with the claims file.  

2. The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected low back disability.  All clinical findings should be reported in detail to include the range of motion for the thoracolumbar spine, the point at which pain begins, all findings based on 3 repetitions of motion to include whether there is additional loss of motion or increased pain, weakness, fatigue, or incoordination.  The RO should ensure that the examination findings provide the information necessary for evaluating the disability under the rating schedule.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file should be made available to the examiner.

3. The Veteran should be scheduled for a VA examination by a physician with appropriate expertise to ascertain whether the Veteran's CVA in 2001 is etiology related to service to include service-connected migraine.  The claims file and any pertinent evidence in Virtual VA that is not included in the claims file should be made available to the physician.  Specifically, the physician should indicate as follows:
a. Whether it is as likely as not (50 percent probability or greater) that CVA is related to injury or disease in service.

b. Whether it is as likely as not that CVA was proximately due to service-connected migraine disorder and whether any shown residuals of CVA are aggravated (permanently worsened) by migraine.

c. Whether it is as likely as not (50 percent probability or greater) that hypertension is related to injury or disease in service.

d. Whether it is as likely as not that hypertension was proximately due to CVA or service-connected migraine disorder and whether any hypertension is aggravated (permanently worsened) by CVA or migraine.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.
The physician should address the Veteran's theory and submissions concerning the existence of a medical relationship between migraine and CVA.

A complete rationale for all opinions is required.  That is, the physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

4. The RO or AMC should also undertake any other development it determines to be warranted.

5. Then, the RO should adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


